UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22274 Nuveen New Jersey Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/11 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New Jersey Municipal Value Fund (NJV) January 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.3% (5.0% of Total Investments) $ 2,000 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 Baa3 $ 1,210,620 Series 2007-1A, 5.000%, 6/01/41 Education and Civic Organizations – 8.9% (8.4% of Total Investments) New Jersey Educational Facilities Authority, Revenue Refunding Bonds, Kean University, Series 9/19 at 100.00 A2 2009A, 5.500%, 9/01/36 30 New Jersey Higher Education Assistance Authority Student Loan Revenue Bonds Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 6/19 at 100.00 AA 5.625%, 6/01/30 Total Education and Civic Organizations Energy – 4.2% (4.0% of Total Investments) Virgin Islands Public Finance Authority, Revenue Bonds, Refinery Project – Hovensa LLC, Series 1/14 at 100.00 Baa3 2003, 6.125%, 7/01/22 (Alternative Minimum Tax) Health Care – 32.5% (30.6% of Total Investments) Camden County Improvement Authority, New Jersey, Revenue Bonds, Cooper Health System, Series 2/15 at 100.00 BBB 2004A, 5.000%, 2/15/25 Hospital Authority of Delaware County, Indiana, Hospital Revenue Bonds, Cardinal Health 8/16 at 100.00 Baa3 System, Series 2006, 5.000%, 8/01/24 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 11/17 at 100.00 A 5.750%, 11/15/37 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA+ Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– Center, Series 2006B, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/16 at 100.00 A2 System, Series 2006, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds, Bayshore 1/12 at 100.00 N/R Community Hospital, Series 2002, 5.125%, 7/01/32 – RAAI Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, ProHealth Care, Inc. 2/14 at 100.00 A+ Obligated Group, Series 2009, 6.625%, 2/15/32 Total Health Care Housing/Multifamily – 4.7% (4.4% of Total Investments) New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 11/19 at 100.00 A+ 2009A, 4.950%, 5/01/41 Total Housing/Multifamily Tax Obligation/Limited – 37.0% (34.9% of Total Investments) Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB– New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 6/14 at 100.00 BBB 5.750%, 6/15/34 New Jersey Economic Development Authority, School Facilities Construction Financing Program 6/19 at 100.00 AA– Bonds, Refunding Series 2009AA, 5.250%, 12/15/33 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 AA– Transformatiom Program, Series 2008A, 5.250%, 10/01/38 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/19 at 100.00 AA– Transformatiom Program, Series 2009A, 5.750%, 10/01/31 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, No Opt. Call AA– 0.000%, 12/15/39 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan 10/19 at 100.00 BBB Notes,Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 8.1% (7.7% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, American Airlines Inc., Series 1991, 5/11 at 100.00 CCC+ 7.100%, 11/01/31 (Alternative Minimum Tax) New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 6/13 at 101.00 B Airlines Inc., Series 2003, 9.000%, 6/01/33 (Alternative Minimum Tax) New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Total Transportation U.S. Guaranteed – 4.5% (4.2% of Total Investments) (4) Cumberland County Improvement Authority, New Jersey, Solid Waste System Revenue Bonds, Series 7/11 at 100.00 Baa1 (4) 2009B, 5.000%, 1/01/30 (Pre-refunded 7/01/11) Water and Sewer – 0.9% (0.8% of Total Investments) New Jersey Economic Development Authority, Water Facilities Revenue Bonds, American Water 7/11 at 100.00 BBB Company, Series 1998A, 5.250%, 7/01/38 – FGIC Insured (Alternative Minimum Tax) $ 31,955 Total Investments (cost $23,750,409) – 106.1% Floating Rate Obligations – (6.6)% Other Assets Less Liabilities – 0.5% Net Assets Applicable to Common Shares – 100% $ 22,739,070 Fair Value Measurements In determining the fair value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2011: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
